F




                                         353RD DISTRICT COURT
   TIM SULAK                                                                               RHONDA WATSON
        Judge                     HEMAN MARION SWEATT TRAVIS COUNTY COURTHOUSE             Official Court Reporter
     (512) 854-9380                                P. O. BOX 1748                               (512) 854-9356
                                                AUSTIN, TEXAS 78767
   MEGAN HONEY                                                                             ELIZABETH GARCIA
                                                 FAX (512) 854-9332
    Staff Attorney                                                                               Court Clerk
    (512) 854-4281                                                                             (512) 854-5852

  PAMELA SEGER                                   January 23, 2015
Court Operations Officer
    (512) 854-9179




        Christopher Knowles, Deputy Clerk
        Third Court of Appeals
        P.O. Box 12547
        Austin, Texas 78711-2457

        Re:       Court of Appeals Number:    03-14-00665-CV
                  Trial Court Cause Number:   D-1-GN-14-001215

        Style: Eric Drake
               v. Kastl Law, P.C.

        Dear Mr. Knowles:
        The reporter's records taken on August 7th and August 19th, 2014, shall be filed
        by me with the Third Court of Appeals within 10 days from the date of this
        letter.

        Thank you for your kind attention.

        Sincerely,

        /s/ Rhonda Watson

        Rhonda Watson
        Official Court Reporter